Title: Franklin’s Use of “Prudential Algebra,” [before 3 August 1773?]
From: Franklin, Benjamin
To: 


These seemingly random jottings turn out to have more significance than at first appears. They are the only example we have yet encountered of Franklin’s using his private decision-making method, which he had offered to Priestley the year before. It involved listing in separate columns the reasons for and against a given action, then striking out those that balanced each other in importance, then determining which column finally had the greater weight. In the present case he did not follow the method to the letter, but it was clearly at work. He was attacking the problem that engaged him intermittently and often: had the time come to return home? He put down the reasons against in one column, the reasons for in another; instead of deleting items in both, he made crosses beside most of those in the first. What the marks meant is not clear, because he did not mention this variant to Priestley; but it is a reasonable conjecture that he was checking considerations on which he put the most emphasis. In any case the list with crosses outweighed the other, and his “algebra” persuaded him to stay.
 
[Before August 3?, 1773]


Stay

  Go


S. J. P.—Eur.
×
Recover of F


Finish 5th Edn.
×
Settle with Do. for Ph.O


——Piece on New Stove
×
Get clear of Agys.


——Dialogue
×
Repose


Settle with Mrs. S.
×
Prevent Waste at h



Ohio Business.

Settle with H’s Exrs.


Pap. Money
×



Boston Agy.
×



Beccaria




